DECISION OF DISMISSAL
This matter is before the court on Defendant's status report, filed December 20, 2010, and its Answer filed June 15, 2010, requesting that the Complaint be dismissed. Earlier, on October 27, 2010, the court indicated that the 2008-09 tax year would be dismissed.
In its filings, Defendant states that Plaintiff has not produced evidence to support its requested real market value for property identified as Account 106717.
Prior to Defendant filing its motion to dismiss, the parties discussed the issues at a case management conference held on July 27, 2010. Plaintiff agreed to provide evidence to support its requested relief and to reply to specific requests for information made by Defendant. Defendant reported to the court on December 9, 2010, and December 20, 2010, stating that Plaintiff had not provided any information to Defendant.
Tax Court Rule-Magistrate Division 6B(1) states in part:
  "For motions filed after the case management conference, unless otherwise specified by the court, a response is due 10 days after the date of service of the motion * * *."
As of this date, Plaintiff has not filed a response to Defendant's motion to dismiss. Plaintiff has failed to fulfill its agreement to provide documents supporting its requested real market value. Plaintiff did not file a written status report due by December 27, 2010; nothing has been filed by *Page 2 
Plaintiff since September 17, 2010. Plaintiff has failed to communicate with Defendant and the court. Absent facts to the contrary, the court grants the motion to dismiss. Now, therefore,
IT IS THE DECISION OF THIS COURT that this matter is dismissed for tax years 2007-08, 2008-09, and 2009-10.
Dated this ____ day of January 2011.
If you want to appeal this Decision, file a Complaint in the RegularDivision of the Oregon Tax Court, by mailing to: 1163 State Street,Salem, OR 97301-2563; or by hand delivery to: Fourth Floor, 1241 StateStreet, Salem, OR.
Your Complaint must be submitted within 60 days after the date ofthe Decision or this Decision becomes final and cannot be changed.
This document was signed by Magistrate Jeffrey S. Mattson on January25, 2011. The Court filed and entered this document on January 25, 2011.